DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 09/13/2021, Applicant, on 12/13/2016, amended claims 1, 2, 4, 5, 10, 11, 12, and 14-16; claim 20 has been added. Claims 1-20 are pending in this application and have been rejected below.
Allowable Subject Matter
Claims 5, 15, and 20 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 102 has been removed. However, the updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues “Applicant submits the instant claims are not directed to an abstract idea as enumerated above, and thus are patent eligible… if the claims at issue in this case could somehow be construed as being directed to an abstract idea in the first prong of Step 2A, which Applicant denies, the claims at issue are 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.   
The claimed subject matter is merely claims a method for calculating and analyzing metric information regarding user satisfaction scores. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9 and 20), computer program product (claim 10), and system (claims 11-19) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: computing first site metrics for a first website, wherein a site metric is a quantitative description of user activity on a web site; computing a first industry satisfaction score for the first website, wherein the industry satisfaction score quantifies an overall level of satisfaction of users interacting with the first website, wherein the industry satisfaction score is computed based on satisfaction score pillar values and the computed site metrics, identifying usage metrics within collected usage, wherein computing the first industry satisfaction score further comprises: computing at least one satisfaction score pillar value based at least in part on a site metric from the computed first site metrics, the site metric comprising a bounce rate associated with the web site; comparing the first industry satisfaction score computed for the first website to a second industry satisfaction score previously computed for a second website, wherein the first website and the second website are from the same industry; and providing for display comparison results of the comparing on… Independent claims 10 and 11recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a website… a display of a user device…; A non-transitory computer readable medium having stored thereon instructions for instructions for causing a processing circuitry to execute a process…; A system for benchmarking user experience quality on websites across an industry, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry…; (as recited in claims 1, 10, and 11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a website… a display of a user device…; A non-transitory computer readable medium having stored thereon instructions for instructions for causing a processing circuitry to execute a process…; A system for benchmarking user experience quality on websites across an industry, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry…; (as recited in claims 1, 10, and 11)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to 
 In addition, Applicant’s Specification (paragraph [0060]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9 and 11-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-9 and 20 “collecting site usage data, wherein site usage data includes in-site interaction of a plurality of visitors with the first website; identifying, in the site usage data, usage metrics, wherein the usage metrics are quantifiable descriptions of the first website's usage data; and computing aggerated site metrics as a statistical value of the computed usage metrics; wherein the usage metrics further provide standardized indications of any one of: a visit behavior and an administrative goal completion; computing at least one satisfaction score pillar value, wherein a satisfaction score pillar describes user experience with the website with respect to at least one attribute; wherein the at least one attribute includes at least one of: flawless, engaged, sticky, intuitive, and empowered; computing a satisfaction score pillar value based on at least one predefined pillar; assigning a weight for each of the least one pillar; and computing the first industry satisfaction score based on the weighted at least one pillar; computing second site metrics for the second website; computing the second industry satisfaction score for the second website; and storing the second site metrics and the second site industry satisfaction score; wherein reporting the comparison results further comprises: returning the first and second industry satisfaction scores; wherein the first value, the second value, the third value, the fourth value, and the fifth value are different values ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (12-19) recite the system for performing the method of claims 2-9-. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1-2, 4, 6-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190073365 (hereinafter “Jamshidi”) et al., in view of U.S. PGPub 20130138503 to (hereinafter “Brown”) et al.
 As per claim 1, Jamshidi teaches a method for benchmarking user experience quality on websites across an industry, comprising: 
computing first site metrics for a first website, wherein a site metric is a quantitative description of user activity on a web site; Jamshidi 0005-0015: “The technology described in this document permits website owners, operators, designers, and others to readily and efficiently assess website quality across a standardized metric (a scoring scale) that quantifies website quality, identifies reasons for the resulting score (e.g., broken links, features to improve for SEO, low accessibility), and that permits real time feedback as website updates/changes are made so that website owners/operators can quickly address and correct issues… website scoring information includes: …(i) to automatically analyze websites across one or more quality metrics, (ii) to generate website quality scores for the websites and fixes 
computing a first industry satisfaction score for the first website, wherein the industry satisfaction score quantifies an overall level of satisfaction of users interacting with the first website, wherein the industry satisfaction score is computed based on satisfaction score pillar values and the computed site metrics, identifying usage metrics within the collected usage; Jamshidi 0006: “the method can further include determining, by the computer system, (i) a search engine optimization (SEO) sub-score for the website, (ii) an accessibility sub-score for the website, and (iii) a quality assurance score for the website based on the analysis of the content…0037-0048: “quality scores can be generated using a same model for individual indexes, such as using a digital certainty index (DCI) that is easy to maintain and develop. The DCI can be used to generate quality scores for vertical comparison of websites… the generation of scores can involve three main components that are combined to generate an overall score, in this case the DCI. The three scores can include, for example, a search engine optimization (SEO) score, an accessibility score (e.g., indicating whether the website is accessible to people with disabilities), and a quality Examiner Note: Matching, ‘pillar values’ from the claim with ‘(SEO) sub-score for the website, an accessibility sub-score, and a quality assurance score’ from the prior art.
comparing the first industry satisfaction score computed for the first website to a second industry satisfaction score previously computed for a second website, wherein the first website and the second website are from the same industry; providing for display the comparison results of the comparing on a display of a user device;Jamshidi 0014: “the website scoring techniques and systems that are described throughout this document provide a standardized and objective way for website quality to be quantified. Such quantification can provide a variety of advantages, such as permitting the quality of a website to be readily compared and tracked over time, and/or permitting the quality of different websites to be 0037-0040: quality scores of websites can be used to compare the quality of websites across the Internet, including comparing the quality of an individual website over time (e.g., comparing website quality score for a particular website across several days). For example, each website can have its own quality score that serves as an individual index for the website…scores can be generated using a same model for individual indexes, such as using a digital certainty index (DCI) that is easy to maintain and develop. The DCI can be used to generate quality scores for vertical comparison of websites, such as to compare all websites related to a same subject (e.g., cameras, sports, music, etc.), or to compare all websites in general. The use of a DCI model can be technically efficient to calculate can avoid large fluctuations that may otherwise occur with statistical weighting of metrics, which can permit for quality scores to be more efficiently determined (e.g., real time website quality score determination)… the generation of scores can involve three main components that are combined to generate an overall score, in this case the DCI. The three scores can include, for example, a search engine optimization (SEO) score, an accessibility score (e.g., indicating whether the website is accessible to people with disabilities), and a quality assurance score indicating the quality of the website …0135: Referring to FIG. 15B, the example technique 1550 generates analytics based on website scores from multiple different websites. The first portion of the technique 1550 is to generate an index that ranks the 
 Jamshidi may not explicitly teach the following. However, Brown teaches:
wherein computing the first industry satisfaction score further comprises: computing at least one satisfaction score pillar value based at least in part on a site metric from the computed first site metrics, the site metric comprising a bounce rate associated with the web site; Brown 0019: “ In looking at FIGS. 10, 11, and 12, wherein FIGS. 10, 11, and 12 are different rotations of the same three-dimensional cube, demonstrate that data with more than 6 attributes can also be viewed in a three-dimensional cube by using principal component analysis. The example in FIGS. 10, 11, and 12 show a social marketing score that is calculated for a number of companies based on a total of 12 attributes including Click Through Rate (CTR), conversion rate, open rate, bounce rate, email list, impressions, visit duration, % new visitors, % return visitors, posting volume, Net Promoter Score (NPS), and social referring traffic. The definition of posting volume is the secondary activity based upon an on-line entry-such as a comment on a blog post, or a "like" on a posting, and similar follow on posts based on an initial posting. The definition of NPS is that NPS basically divides customer into three groups, first--the "promoters" who are highly satisfied and loyal customers who encourage others to do the same, second the "passives" who are basically satisfied customers, but can be easily convinced to 
Jamshidi and Brown are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jamshidi with the aforementioned teachings from Brown with a reasonable expectation of success, by adding steps that allow the software to utilize scoring data with the motivation to more efficiently and accurately organize and analyze data [Brown 0119]. 
 As per claim 2, Jamshidi and Brown teach all the limitations of claim 1. 
 In addition, Jamshidi teaches:
wherein computing the site metrics further comprises: collecting site usage data, wherein site usage data includes in-site interaction of a plurality of visitors with the first website; identifying, in the site usage data, usage metrics, wherein the usage metrics are quantifiable descriptions of the first website's usage data; and computing aggerated site metrics as a statistical value of the computed usage metrics;Jamshidi 0014: “the website scoring techniques and systems that are described throughout this document provide a standardized and objective way for website quality to be quantified. Such quantification can provide a variety of advantages, such as permitting the quality of a website to be readily compared and tracked over time, and/or permitting the quality of different websites to be readily compared to each other. Additionally, website quality can be comprehensively determined across an entire site and reduced to an easily understandable metric…0037-0048: quality scores can be generated using a same model for individual indexes, such as using a digital certainty index (DCI) that is easy to maintain and develop. The DCI can be used to generate quality scores for vertical comparison of websites…. The use of a DCI model can be technically efficient to calculate can avoid large fluctuations that may otherwise occur with statistical weighting of metrics, which can permit for quality scores to be more efficiently determined (e.g., real time website quality score determination)… the generation of scores can involve three main components that are combined to generate an overall score, in this case the DCI. The three scores can include, for example, a search engine optimization (SEO) score, an accessibility score (e.g., indicating whether the website is accessible to people with disabilities), and a quality assurance score indicating the quality of the website (e.g., broken links, misspellings). In some implementations, additional 
{Note: The art teaches the ability to collect, identity, and compute statistical site usage metrics.}
As per claim 4, Jamshidi and Brown teach all the limitations of claim 1. 
 In addition, Jamshidi teaches:
wherein the bounce rate is based on a percentage of users that connect with the website and subsequently disconnect with the website without further interactionfirst website with respect to at least one attribute, wherein the at least one attribute includes at least one of a flawless pillar value, an engaged pillar value, a sticky pillar value, an intuitive pillar value, or an empowered pillar value, and further comprising: determining an average satisfaction score pillar value based on a set of satisfaction score pillar values for the first website;Brown 0059: “Net promoter score (NPS)=basically divides customer into three groups, first--the "promoters" who are highly satisfied and loyal customers who encourage others to do business with a particular company, second the 0119: “ In looking at FIGS. 10, 11, and 12, wherein FIGS. 10, 11, and 12 are different rotations of the same three-dimensional cube, demonstrate that data with more than 6 attributes can also be viewed in a three-dimensional cube by using principal component analysis. The example in FIGS. 10, 11, and 12 show a social marketing score that is calculated for a number of companies based on a total of 12 attributes including Click Through Rate (CTR), conversion rate, open rate, bounce rate, email list, impressions, visit duration, % new visitors, % return visitors, posting volume, Net Promoter Score (NPS), and social referring traffic. The definition of posting volume is the secondary activity based upon an on-line entry-such as a comment on a blog post, or a "like" on a posting, and similar follow on posts based on an initial posting. The definition of NPS is that NPS basically divides customer into three groups, first--the "promoters" who are highly satisfied and loyal customers who encourage others to do the same, second the "passives" who are basically satisfied customers, but can be easily convinced to move to the competition, and third the "detractors" who are unhappy customers that will take their business elsewhere at the first opportunity. The NPS equals the "promoters" minus the "detractors" in percentages, thus a well performing and growing company will have a NPS score that is greater than two times the average company in a given industry, thus the bottom line is that to have a positive NPS score the "promoters" must outnumber the "detractors", plus by a substantial amount, wherein an average company may only be at an NPS of 5 to 10 percent and a high performing company would be at 50 to 80 percent for their NPS.” Examiner note: The art teaches bounce rates along with additional metrics/values pertaining to the overall satisfaction score (NPS).
Jamshidi and Brown are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jamshidi with the aforementioned teachings from Brown with a reasonable expectation of success, by adding steps that allow the software to utilize scoring data with the motivation to more efficiently and accurately organize and analyze data [Brown 0119]. 
Examiner Note: Matching, ‘pillar values’ from the claim with ‘(SEO) sub-score for the website, an accessibility sub-score, and a quality assurance score’ from the prior art.
As per claim 6, Jamshidi and Brown teach all the limitations of claim 4. 
 In addition, Jamshidi teaches:
computing a satisfaction score pillar value based on at least one predefined pillar;Jamshidi 0007: “The SEO sub-score can be determined based on a combination of a technical SEO sub-score that represents how well technical website elements comprising the particular website are able to be accessed, crawled, and indexed by search engines; a content SEO sub-score that represents a quality of the particular website's user-facing content and how The accessibility sub-score can be determined based on a combination of: a level A accessibility sub-score that represents to a prevalence of level A errors under Web Content Accessibility Guidelines (WCAG); a level AA accessibility sub-score that represents to a prevalence of level AA errors under the WCAG; a warning accessibility sub-score that represents to warnings for all levels under the WCAG; and a multiple error sub-score that represents to pages on the particular website that include multiple level A or AA errors under the WCAG. The QA sub-score can be determined based on a combination of: a content quality QA sub-score that represents to a level of editorial quality for the particular website that affects how quickly and accurately users are able to comprehend content on the particular website; a content freshness QA sub-score that represents how up-to-date the content on the particular website is; a user experience QA sub-score that represents how well a user can navigate the particular website; and a security QA sub-score that represents how well the particular website maintains user privacy and avoids linking to unsafe domains.”Exam. Note: Matching predefined pillars with WCAG.
 As per claim 7, Jamshidi and Brown teach all the limitations of claim 6. 
 In addition, Jamshidi teaches:
assigning a weight for each of the least one pillar; and computing the first industry satisfaction score based on the weighted at least one pillar;Jamshidi 0008-0010: “retrieve a hierarchy of quality scores and weightings for combining the base level quality scores to generate; generate a comprehensive quality score for the particular website by combining the base level quality scores for the particular website according to the hierarchy of quality scores and the weightings, wherein generating the comprehensive quality score includes generating intermediate quality scores for the particular website; store the comprehensive quality score and at least a portion of the intermediate quality scores for the particular website… The website scoring server system can further be configured to: identify, based on the base level quality scores, fixes to be performed across the webpages for the particular website; determine, based on the base level quality scores, the hierarchy of quality scores, and the weightings, score improvement that correspond to amounts by which the comprehensive quality score will be improved by performing the fixes; and transmit the fixes and the corresponding score improvements for the fixes…0046-0053: The calculation of the score N 202 can be made using a score equation 208 that is based on the scores 204 and 206 (and potentially other scores) and weights that correspond to each score. The weights, for example can indicate a weighted amount that each of the scores 204 and 206 (and potentially other scores) has in determining the score N 202.” 
As per claim 8, Jamshidi and Brown teach all the limitations of claim 1. 
 In addition, Jamshidi teaches:
computing second site metrics for the second website; computing the second industry satisfaction score for the second website; and storing the second site metrics and the second site industry satisfaction score;Jamshidi 0014: “the website scoring techniques and systems that are described throughout this document provide a standardized and objective way for website quality to be quantified. Such quantification can provide a variety of advantages, such as permitting the quality of a website to be readily compared and tracked over time, and/or permitting the quality of different websites to be readily compared to each other. Additionally, website quality can be comprehensively determined across an entire site and reduced to an easily understandable metric…0037-0040: quality scores of websites can be used to compare the quality of websites across the Internet, including comparing the quality of an individual website over time (e.g., comparing website quality score for a particular website across several days). For example, each website can have its own quality score that serves as an individual index for the website…scores can be generated using a same model for individual indexes, such as using a digital certainty index (DCI) that is easy to maintain and develop. The DCI can be used to generate quality scores for vertical comparison of websites, such as to compare all websites related to a same subject (e.g., cameras, sports, music, etc.), or to compare all websites in general. The use of a DCI model can be technically efficient to calculate can avoid large fluctuations that may otherwise occur with statistical weighting of metrics, which can permit for quality scores to be more efficiently determined (e.g., real time website quality score determination)… the generation of scores can involve three main components that are combined to generate an overall score, in this case the DCI. The three scores can include, for example, a search engine optimization (SEO) score, an accessibility score (e.g., indicating whether the website is accessible to people with disabilities), and a quality assurance score indicating the quality of the website …0135: Referring to FIG. 15B, the example technique 1550 generates analytics based on website scores from multiple different websites. The first portion of the technique 1550 is to generate an index that ranks the websites (1552-1560), which can be stored and transmitted in a report.”Exam. Note: The art teaches the ability to compare a first website to a plurality of websites across the internet. Thus, the plurality of other sites on the internet teaches a second website. Further the limitation is merely a repeated step already claimed. The art is not limited to performing site calculations for just one site. On the contrary, the art explicitly states the ability to determine site statistics for a plurality of sites across the internet. 
 As per claim 9, Jamshidi and Brown teach all the limitations of claim 1. 
 In addition, Jamshidi teaches:
wherein reporting the comparison results further comprises: returning the first and second industry satisfaction scores;Jamshidi 0010-0012: “The client computing device can further be configured to: receive the fixes and the corresponding score improvements for the fixes from the website scoring server system; and present the fixes and the corresponding score improvements for the fixes in the GUI…  and a display to provide a 
 Claims 10-12, 14, and 16-19 are directed to the CRM and system for performing the method of claims 1-2, 4, 6-9, above.  Since Jamshidi and Brown teach the CRM and system, the same art and rationale apply.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190073365 (hereinafter “Jamshidi”) et al., in view of et al., in view of U.S. PGPub 20130138503 to (hereinafter “Brown”) et al., in further view of U.S. PGPub 20170359235 to (hereinafter “Dalvi”) et al. 
  As per claim 3, Jamshidi teaches all the limitations of claim 2. 
 Jamshidi and Brown may not explicitly teach the following. However, Dalvi teaches:
wherein the usage metrics further provide standardized indications of any one of: a visit behavior and an administrative goal completion;Dalvi 0017-0018: “Embodiments can examine individual webpages on the website and determine their performance with respect to some target goal. For example, if a given webpage should load in 1 second, according to some predetermined target, but the webpage takes 2 seconds to load, then the webpage is only 50% efficient. However, a webpage that should load in one 
Jamshidi, Brown, and Dalvi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jamshidi and Brown with the aforementioned teachings from Dalvi with a reasonable expectation of success, by adding steps that allow the software to utilize site data with the motivation to more efficiently and accurately organize and analyze data [Dalvi 0017].
 Claim 13 is directed to the system for performing the method of claim 3 above.  Since Jamshidi, Brown, and Dalvi teach the system, the same art and rationale apply.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MAJUMDAR; Arun. METHOD AND APPARATUS OF RANKING LINKED NETWORK NODES, .U.S. PGPub 20180239763 The illustrative embodiments described herein relate to rapidly applying network information when ranking network nodes according to received ranking criteria, and, more particularly, to ranking node of a network by multiplying a state vector representing the ranking criteria by a matrix that is a surrogate ranking operator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683